DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an internal memory and a processor claimed in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: APPARATUS COMPRISING DATA OBTAINING UNIT AND IMAGE PROCESING UNIT AND METHOD FOR PROCESSING X-RAY IMAGE.
The disclosure is objected to because of the following informalities:  
Abstract, lines 2-3, “external subject” should be replaced by --object-- to provide an antecedent basis for “the object” in lines 4, 5, and 6.
Paragraph [0006], line 3, “external subject” should be replaced by --object--.
Appropriate correction is required.
An amended abstract should be provided on a separate sheet in accordance with 37 CFR 1.72(b).
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The X-ray image processing apparatus of claim 2, wherein the controller controls the pulse of the X-ray based on a method of controlling at least 25one of an amplitude of the pulse of the X-ray and a width of the pulse of the X-ray.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The X-ray image processing apparatus of claim 5, wherein the image processing unit performs an averaging operation or a leveling operation on the first to N-th 20images based on a movement velocity of the object.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The method of claim 10, further comprising: 
5performing an averaging operation or a leveling operation on the first to N-th images based on a movement velocity of the object.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:
Claim 15 should be amended as follows:
15. (Proposed Amendments) The method of claim 10, wherein outputting a final image based on the image display frame rate outputs the first to N-th images as the final image when 10the image display frame rate is identical to a maximum number of image display frames, and outputting a final image based on the image display frame rate outputs an image obtained through an averaging operation on the first to N-th images as the final image when the image display frame rate is less than the maximum number of image display frames.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a data obtaining unit and an image processing unit in claims 1-9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7, and 9 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites a limitation “the X-ray 10detector compares a specific image among the first to N-th images with a subsequent image following the specific image to extract the movement of the object” in lines 1-3.  However, the specification does not describe how the X-ray detector is configured to perform this function.
Claim 9 recites a functional limitation “wherein the X-ray 21image processing apparatus outputs the first to N-th images as the final image when an image display frame rate is identical to a maximum number of image display frames, and wherein the X-ray image processing apparatus outputs an image obtained 5through an averaging operation on the first to N-th images as the final image when the image display frame rate is less than the maximum number of image display frames” in lines 1-8.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 15 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “the object” in line 6, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 previously recites a limitation “an external subject” in line 3.
Claim 2 recites a limitation “an X-ray” in line 3, which renders the claim indefinite.  It is unclear whether the limitation refers to a limitation “an X-ray pulse” recited in claim 1.  Claim 2 further recites a limitation “a pulse of the X-ray” in line 7.
Claim 5 recites a limitation “the object” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 previously recites a limitation “an external subject” in line 3.
Claim 7 recites a limitation “the object” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 previously recites a limitation “an external subject” in line 3.
Claim 6 recites a limitation “the object” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 previously recites a limitation “an external subject” in line 3.
Claim 9 recites a functional limitation “the X-ray image processing apparatus outputs the first to N-th images as the final image” in lines 1-2, which renders the claim indefinite.  The meaning of the functional limitation is unclear as there is an N (the first to N-th images) to one (the final image) correspondence.
Claim 9 recites wherein clauses to identify two functional limitations of the X-ray image processing apparatus.  However, the recitation “the X-ray image processing apparatus” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Furthermore, during examination, claims are given their broadest reasonable interpretation (BRI) in light of the specification as it would be interpreted by one of ordinary skill in the art. It is a best practice to make the record clear during prosecution by explaining the BRI of claim terms, as necessary, including explaining the BRI of any functional language. When 35 U.S.C. 112(f) is invoked, the BRI of the “means-plus-function” limitation is restricted to a corresponding structure in the supporting disclosure, and its equivalents (a corresponding specification that identifies and links a structure, material, or act to the function recited in the claim is considered to be part of the claim limitation). When 35 U.S.C. 112(f) is not invoked and an element is recited along with a function, that element is construed as being capable of performing the function – in other words, the BRI of that element is limited by the function.
It should be kept in mind, however, that there is a distinction between reciting a function compared to reciting an intended use or result. A functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material, or action. Typically no patentable distinction (no limit on the claim scope) is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim.
While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. Consider the following to determine whether a claim limitation expressed in functional language has clear boundaries: whether one of ordinary skill in the art can determine what structure, material, or act in the claim performs this function; whether the limitation has well defined boundaries or only expresses a problem solved or intended result; and what an anticipatory reference would need to disclose in order to satisfy this claim limitation. These considerations are not all-inclusive or limiting.
When 35 U.S.C. 112(f) is invoked, the specification must adequately disclose a corresponding structure, material, or act that performs the function. For “means”-type claims, an adequate disclosure requires that a corresponding structure or material is: (a) disclosed in a way that one of ordinary skill in the art will understand what specific structure or material the inventor has identified to perform the recited function; (b) sufficient to perform the entire function recited in the claim limitation; and (c) clearly linked to the function in the written description.
When the examiner determines that the boundaries of a claim are not reasonably clear, a rejection under 35 U.S.C. 112(b) should be made. Such a rejection puts the applicant on notice that it must fulfill its statutory duty under 35 U.S.C. 112(b) to ensure that claim language clearly defines the boundaries of the claim scope sought. In making a rejection, the examiner must identify the specific claim language that is indefinite, and explain why that language renders the boundaries of the claim unclear. When possible, the examiner should suggest how the indefiniteness issues may be resolved.
The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, i.e., a data obtaining unit and an image processing unit, so it is unclear whether the function requires some other structure or is simply a result of operating the X-ray image processing apparatus in a certain manner. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information.
The limitation is unclear because it merely states a function (“wherein the X-ray image processing apparatus outputs the first to N-th images as the final image when an image display frame rate is identical to a maximum number of image display frames, and wherein the X-ray image processing apparatus outputs an image obtained through an averaging operation on the first to N-th images as the final image when the image display frame rate is less than the maximum number of image display frames”) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e., a data obtaining unit and an image processing unit, so it is unclear whether the function requires some other structure or is simply a result of operating the X-ray image processing apparatus in a certain manner.

Claim 15 recites a functional limitation “outputting a final image based on the image display frame rate outputs the first to N-th images as the final image” in lines 1-2, which renders the claim indefinite.  The meaning of the functional limitation is unclear as there is an N (the first to N-th images) to one (the final image) correspondence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (U. S. Patent No. 10,548,557 B2).
With respect to claim 1, Lim et al. disclosed an X-ray image processing apparatus that comprises: 
a data obtaining unit (700) configured to generate first to N-th images (821, …, 827) indicating 5an internal structure of an object (column 23, line 66 - column 26, line 24); and 
an image processing unit (710) configured to: 
receive the first to N-th images from the data obtaining unit; 
detect a movement of the object (column 19, line 59 - column 20, line 6; column 25, lines 55-58; column 26, lines 16-24); and 
generate a final image (841) from the first to N-th images based on the movement 10of the object (FIG. 8), 
wherein the data obtaining unit actively controls an X-ray pulse irradiated based on the movement of the object (column 19, line 59 - column 26, line 24).
With respect to claim 2, Lim et al. disclosed the X-ray image processing apparatus of claim 1, wherein the data 15obtaining unit includes: 
an X-ray irradiator (720) configured to irradiate an X-ray; 
an X-ray detector (130) configured to detect an X-ray attenuated after the irradiated X-ray is irradiated to the object, to generate the first to N-th images, and to output the generated first to N-th images; and 
20a controller (710) configured to control a pulse of the X-ray irradiated from the X- ray irradiator and to control the X-ray detector to generate the first to N-th images (column 23, line 66 - column 26, line 24).
With respect to claim 3, Lim et al. disclosed the X-ray image processing apparatus of claim 2, wherein the controller controls the pulse of the X-ray based on a method of controlling at least 25one of an amplitude of the pulse of the X-ray and a width of the pulse of the X-ray (column 19, lines 59-67).
With respect to claim 4, Lim et al. disclosed the X-ray image processing apparatus of claim 3, wherein the controller includes: 
an internal memory (750) configured to store an instruction for controlling the X- 5ray irradiator and the X-ray detector (column 22, line 63 - column 23, line 8); and 
a processor (710) configured to execute the instruction and to perform a control operation on the X-ray irradiator and the X-ray detector.
With respect to claim 8, Lim et al. disclosed the X-ray image processing apparatus of claim 1, further comprising: 
a display (730) configured to display the final image (column 21, lines 40-67).

With respect to claim 10, Lim et al. disclosed an X-ray image processing method, the method comprising: 
10setting a plurality of reference values (a position, a shape, and a pattern) for changing an X-ray pulse (a pulse rate and an amplitude) (column 19, line 59 - column 20, line 40); 
obtaining first to N-th images (821, …, 827) based on the plurality of reference values (column 23, line 66 - column 26, line 24); 
detecting a movement of an object based on the first to N-th images (column 19, line 59 - column 20, line 6; column 25, lines 55-58; column 26, lines 16-24); 
calculating an image display frame rate based on the movement of the object (column 21, lines 40-54; column 26, lines 16-24); and 
15outputting a final image (841) based on the image display frame rate (FIG. 8).
With respect to claim 11, Lim et al. disclosed the method of claim 10, further comprising: 
modulating the X-ray pulse based on the movement of the object (column 26, lines 16-24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (U. S. Patent No. 10,548,557 B2) as applied to claim 2 above, and further in view of Nields et al. (U. S. Patent No. 5,119,409 A).
With respect to claim 5, Lim et al. disclosed the X-ray image processing apparatus of claim 2.  However, Lim et al. did not disclose that the X-ray detector compares a specific image among the first to N-th images with a subsequent image following the specific image to extract the movement of the object.
Nields et al. disclosed an X-ray image processing apparatus that comprises:
a detector configured to compare a specific image among first to N-th images with a subsequent image following the specific image to extract a movement of an object (column 10, lines 5-40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an X-ray detector that compares a specific image among the first to N-th images with a subsequent image following the specific image to extract the movement of the object, since a user would be motivated to detect a movement of an object by examining a spatial difference and a temporal difference between a specific image and a subsequent image following the specific image.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (U. S. Patent No. 10,548,557 B2) as applied to claim 10 above, and further in view of Nields et al. (U. S. Patent No. 5,119,409 A).
With respect to claim 12, Lim et al. disclosed the method of claim 10.  However, Lim et al. did not disclose that the method further comprising: 
comparing a specific image among the first to N-th images with a subsequent image following the specific image to extract the movement of the object.
Nields et al. disclosed a method that comprises:
comparing a specific image among first to N-th images with a subsequent image following the specific image to extract a movement of an object (column 10, lines 5-40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include comparing a specific image among the first to N-th images with a subsequent image following the specific image to extract the movement of the object, since a user would be motivated to detect a movement of an object by examining a spatial difference and a temporal difference between a specific image and a subsequent image following the specific image.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yabungami (U. S. Patent No. 9,301,728 B2) disclosed an X-ray apparatus.
Lu et al. (U. S. Patent No. 8,358,739 B2) disclosed systems and methods for temporal-multiplexing X-ray imaging.
Giphart et al. (U. S. Patent No. 7,810.996 B1) disclosed dual fluoroscopy systems and methods.
Zhou et al. (U. S. Patent No. 7,227,924 B2) disclosed a computed-tomography scanning system comprising a field-emission X-ray source and a method of using a field-emission X-ray source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884